Title: To Benjamin Franklin from George Leopold Besson and Other Favor Seekers, 9 July 1779
From: Besson, George Leopold
To: Franklin, Benjamin


The most obvious category of favor seekers is made up of people who simply want a handout and tell their hard luck story at greater or lesser length. Most persistent among those was George Leopold Besson who penned eight appeals in the course of one year and whose initial plea, dated July 9, is printed below. He tries again on August 27, giving more information about the benefactors who helped him originally in his native Switzerland and enclosing copies of letters written in his favor: one sent from Montbeillard on August 3 by the baron de Goll, chevalier de l’Ordre de L’Aigle Rouge, to M. de Watteville de Belp, treasurer of Bern, and the latter’s answer of August 25 stating that the Bernese authorities had decided to grant poor Besson two louis d’or, once and for all (pro semel et semper) since he really does not belong to Bern but to Neufchâtel. On November 25, Besson reminds Franklin of his previous plea, to which no answer has been made, and adds that he has been advised by someone in the King’s good graces to appeal to the Doctor, so well known for his humanitarian views. He extends his good wishes on January 3, 1780, repeats his previous request almost verbatim, and asks Franklin to return de Watteville’s letter. Another follow-up, written on February 20, expresses despair at the thought that he must have offended Franklin. He asks him once again to return de Watteville’s letter. His next appeal, of April 8, 1780, is addressed to “Monsieur Le Premier Commis de la secretairerie de S.E.M. Le Docteur Franklin” and begs for that person’s intervention on his behalf. He tries once more on June 4, with a different text in which he hints at the superior people in France and the Low Countries who have not disdained helping him in the past. His last letter, of July 29, is a true cry of despair; nobody is coming to his help anymore, he is doomed to perish. Much abridged here, his letters are all quite long and it seems obvious that Franklin never responded.
Other pathetic stories crossed the plenipotentiary’s desk. Two of them came from fellow Masons. André Honoré writes from Paris on the fifteenth day of the sixth month (i.e., August 15 in the Masonic calendar) to invoke the powerful bonds of brotherhood. He is near destitution, along with his numerous family. The meager subsidies he has received from other Masons are running out and he counts on Franklin’s well-known humanity. Dubourg, who is to see the Doctor later in the day, will hand him a brochure about which Honoré himself says that it is not worth reading but will serve as an introduction.
The baron de Sabine explains that for a number of years he has been persecuted by fate and is now in the humiliating situation of having to beg for help. He has not had any bread (which he refers to in Masonic language as pierre brute) for more than forty hours, In another message, sent twice in almost identical form, he states that he is a former captain many times wounded whose wife has been ailing for the last four years. They don’t even have a fire.
On August 17, two pages of convoluted Latin were sent from Lutetia, i.e., Paris, by one Tirsius Tellejus who calls Franklin his generous supporter, his Maecenas, and thanks him for his help on two previous occasions. The lot of writers is a hard one and he wonders whether, in the Republic made illustrious by the Doctor’s merits, there is a place for exiled professors. He will come again to pay his respects.
Charles Blankenberg is “an unhappy young German who, by a marriage contrary to his family, is reduced through a chain of continual misfortunes to the most pitiful condition,” as he relates on August 26. He had flattered himself to find honest employment in Paris (he speaks German, Latin, French, and Italian, and his letter is in fluent English) but is now penniless and indebted; his wife is in despair, their clothes are pawned. He will present himself at Passy the following morning, putting all his hope in Franklin’s “infinite humanity and Generosity.”
Another needy couple sends an appeal from Paris on September 22. Their name is de Samson and the husband identifies himself as an unemployed architect. The cause of their misery is a lost lawsuit. Any help Franklin extends them will be further proof of his well-known kindness. “Obliger est la loi, du héros, et du Sâge.”
Victor Breda, born in Lausanne, sends an undated letter to explain that his situation is desperate. He claims that he was captured during the battle of Trenton (“Trintanne”), carried off to England, and eventually sent back to Switzerland, a country he had left at such a young age that he has no more connections in it, his parents having died during his absence. He has lived fourteen years in America, his brother and sister are there and he hopes to return. But he is penniless and hungry.
An officer by the name of de St. Firmin writes on August 2 to explain that he came to Paris in order to find a position in the army but it took so long that he switched plans and obtained the rank of first lieutenant of volunteers on the Brave Normand. Alas, a two-week illness deprived him of the little money he still had to reach Caen, there is no time to procure the sum from his family, and his last best hope lies in Franklin’s generosity.
Also from Paris comes the imploring letter of August 7 from the widow de Courcy, veuve d’un insurgent, as she dubs herself. Her husband embarked for Boston eighteen months previously, but the frailty of his constitution and the sorrow of leaving his fatherland led him to the grave. She would like Franklin to procure his death certificate and also to give her the means of subsisting until then. She hopes he will grant her an appointment in Passy or Paris. Being of high birth, she cannot possibly see how she might cope honnêtement.
After a widow, a wife. The chevalier de Sauseuil, too embarrassed to explain the “unhappy circumstances” into which he has fallen, entrusts his wife, Franklin’s countrywoman, with the task of paying a visit to him and appealing to his “tenderness and sensibility.” Sauseuil’s letter, written in English, is dated Paris, September 3. He refers vaguely to the possibility of employment.
Only one man, in a refreshing change, really wants to work for his money. Gautray le Jeune, from Bordeaux, throws himself, as he says, at Franklin’s feet on October 30. He loves to work and would accept any position fit for his feeble talents, be it in some financial office or as secretary in France or America. He would even consider the army in which his family has served with honor. Anything rather than go on being a burden to his parents. He worked in Nantes for six years in the commercial line until the war forced him to go home where he feels bored and desperate. He knows Franklin’s goodwill towards the French and puts his trust in him.
One correspondent wished Franklin would help him not merely to find a humble occupation but to earn serious sums in business. G[erv]ais Charles, who sends his plea on July 27 from La Rochelle, dreams of furthering commercial relations between France and America, and in particular between La Rochelle (Canada’s warehouse when it was still a French possession) and Baltimore. He wants to assemble a great cargo but finds his colleagues lethargic in that respect. He has been able to gather only 96,000 l.t. so far and needs 80,000 more which Franklin can certainly procure through his connections and influence. He will, if desired, send the best attestations about his character.
Writing from Amsterdam on July 15 in excellent English, the firm of Wernier, Hartsinck & Wernier express their wish for “connections with the Merchants of the american United Provinces.” Their experience and integrity are well known and they are willing to offer favorable terms.
Business means problems in cashing bills of exchange. Pillat Delacoupe writes from Paris on July 23 that he has waited more than eight days for Franklin to accept seventeen such bills that he has deposited in the hands of banker Grand. Would Franklin please hand those letters, accepted, to the bearer or remit them directly to Grand? Were it not that he is on the eve of departure for a prolonged absence, the writer would not disturb the Doctor for such a small matter.
From Nantes, H.F. Greland sends his request on October 12. He has just received from St. Domingue six bills of exchange drawn by Hopkinson on the American Commissioners for a total value of 174 dollars. Since he does not know anybody in Paris, he is sending them directly to Franklin, with apologies for disturbing him over such a paltry sum.
M. Bourgeois, directeur de la Régie Générale, wonders how he should proceed to cash an effet of December 11, 1778, for 1,500 l.t. by Hopkinson, Treasurer of Loans, on the commissioner or commissioners in Paris. It is countersigned by Jo. Clarke, of the Loan Office of Rhode Island, and payable at thirty days’ sight to Philip Allen for interest due on money borrowed by the United States. His letter is dated October 19.
A different facet of money and its uses is brought to mind by Johann Matthias Diterich who writes in German from Berlin on July 3 in order to urge Franklin to buy a lottery ticket.
Not every favor seeker was concerned with money. Seven people asked Franklin to forward letters for them or give them news of their relatives in America.
On July 10, an Englishman, J. Hare, writes from Venice where he is visiting, to beg Franklin (in English) to send on a letter of his to a dearly beloved brother in Philadelphia from whom he has not heard in years because of the war. He gives assurances that “no one offensive Syllable is in the Packet” which he invites Franklin to examine.
The father of one of the officers who accompanied Du Coudray writes on August 12 from Chauny in Picardy, in the hope that Franklin will forward a letter to the son he has not seen in two and a half years and who lives currently in Boston. The son’s name is de Matigny. Thanks to his knowledge of English, he had become Du Coudray’s aide-de-camp. After the latter’s accidental death, the young man and two of his comrades remained in Boston. Some day, perhaps, Franklin will enable him to send money to that cherished son. The father’s name is Garde de Matigny.
The same set of circumstances serves as background to the appeal sent from Clermont-Ferrand on July 21 by M. de Fontfrede, father of another of the young engineers who accompanied Du Coudray and was allowed to remain in Boston after his death. The last he heard from his son was that, in February, 1778, he was preparing to campaign under the orders of General Guest (Gates). No news since then. Is his son still alive?
The Captain De Frey who serves in Cremona in the Belgiojoso regiment, and appeals to Franklin on September 26, is the brother of the Captain De Frey who serves in the Pulaski Legion. Could a letter be sent from brother to brother?
Another brother anxious to communicate with his sibling turns to Franklin on October 8. His name is A.C. Schüler and he serves as councillor and private secretary of the Duke Ferdinand of Brunswick-Lunebourg. He explains, with more than a little embarrassment, that his brother, desirous to see the world, enrolled in the ducal troops in spite of his parents’ objections. As fate would have it, he was one of those captured along with General Burgoyne and the desolate family has been without news ever since. He knows that Franklin is generous enough to send their letter over to America. It would be best to address it to one of the generals posted along the Virginia coast.
On August 18 J. Carÿ, who is in Paris, wishes Franklin would forward to the French consul a note informing him that the packages that he, Carÿ, was entrusted with have been duly delivered to the Doctor. Someone called Depond(?), living in Loches, encloses a petite missive on September 9, to be sent on, if possible, to Philadelphia.
Two men offered their services as potential consuls. The Irishman Robert O’Connell writes in English from Malaga on August 24. He has lived in Spain and Portugal since 1745, as patented officer and substitute to the Royal Academy of Sciences in Spain, and as keeper of the King’s Cabinet of Physics in Portugal. He has never gone back to Ireland but hopes that a “compleat triumph over our common Enemys” will make his return a possibility. Considering that all the ports of Spain are open to the thirteen United Provinces, he believes that a person acting on behalf of the Americans would be most useful.
Another proposal is sent on September 13 by Jacob Emery. A native of the canton of Bern in Switzerland, he has lived three years in England, eighteen in Spain, and nine in Montpellier, the city from which he is writing. His letter is in French, with an English translation, and he is familiar with the Spanish language as well as with trade. He feels he could be quite helpful, especially in peace time, when North American trade “will soar up.”
A number of people thought the Doctor might help them reacquire their freedom. On September 8, twenty-five-year-old Le Duc sends a little impromptu he did not have a chance to deliver when Franklin visited Bicêtre, the jail where he is held unjustly, a victim of calumny and of his envious family. He hopes his new protector, about whom France entertains such a high opinion, will say a kind word about him to the King.

The vicomte de la Potherye d’Andilly, chevalier de l’Ordre de Malte, needs twenty louis urgently in order to get out of jail, For-l’Evêque to be precise, where he has been languishing for almost three months because of some miserable dettes judaïques. Franklin can do no less than help him since they are fellow citizens, the vicomte being the son of the late major general of troops in Guadeloupe. His family now resides in Canada but, having come to France to look for service, he found himself involved in a series of misfortunes which led to his current deplorable situation, totally out of keeping with his birth and social rank. His letter is dated September 12.
A man called Lucy, notary in Meaux en Brie, informs Franklin on September 28 that two Bostonian sailors are languishing in his town’s jail. According to their story, they were captured by the British and brought to France on a Danish vessel. They have no passport and do not know any French. A young Irish ecclesiastic who has spoken to them will soon relate their plight to Franklin and other important people, but should this take too long, the intendant of Paris may obtain the facts from his delegate in Meaux.
On October 24, J. Grillet, first surgeon on the privateer Le grand zombie, tells Franklin that after his capture while serving under the American flag, he has been kept prisoner for two years in Winchester, and is still languishing there. Now that exchanges are taking place, he wants to be included in one of them.
Finally, there are people whose requests cannot be easily categorized.
On July 13, a journalist at the Courier de l’Europe, named Boyer de la Croix, begs for a fifteen-minute appointment. He is appealing directly rather than through Dubourg and trusts that his devotion to Franklin and the United States will procure him a quick response.
Reminding Franklin that he has been promised a recommendation for his razors, should they prove satisfactory on inspection, a man named Moreau announces on September 28 that he is sending the Doctor four of them, two mounted on tortoise-shell and two on whalebone. He will pay a visit within two weeks to hear Franklin’s decision. His letter comes from Paris.
The name Moreau, belonging to a merchant of the rue St. Martin, reappears in another, undated, document which looks more like an advertisement than a private letter. The handwriting is somewhat different and it is not certain that we are dealing with the same Moreau. This one announces that he has discovered a new metal alloy, totally devoid of copper, and strikingly similar to silver. It is called argiroïde. Having experimented with it to his satisfaction, he is now selling a line of tableware for which he quotes prices and plans to expand his offerings.
A long and flowery letter was sent on September 29 from Rennes. Its author, who signs himself Commandant Brilhacq(?), vicaire général de St. Malo, waxes lyrical over the similarities between the French and American people and suggests that Concarneau, in Brittany, be made a free port for the Americans. He lauds its harbor, its commercial facilities, and its safety guaranteed by the vicinity of Lorient and Brest. Franklin must be aware of this, since he visited Concarneau upon landing.
Charles Phelps writes in English from Philadelphia on September 23. He has seen Sarah Bache two days previously and presented her with his grand plan for raising funds in France in favor of the inhabitants of Charlestown, Massachusetts, the burned-out victims of British cruelty. What better way to bring Catholics and Protestants together? Franklin’s daughter did not seem “in the least” opposed to his idea.
From Stenz, in the Unterwalden canton of Switzerland, comes a very different suggestion. On October 25, Traxler, the statthalter and banneret of the city, offers to raise between four and six thousand men, both Swiss and German, to serve in America. Switzerland’s oldest ally, France, employs twelve such regiments. Should Franklin be interested, he would be delighted to pursue the matter.
An eleven-page letter, unsigned, was sent on July 22. Its author, obviously an elderly man, reveals that governmental organization has been the main object of his study since 1736. He is currently employed but if Franklin could procure him the title of correspondant des Etats unis pour la partie de l’administration, with emoluments equal to what he is presently earning, he would give his whole time to an elaboration of his proposed plan of government for the United States. The gist of it is that if freedom is indeed the key word of most revolutions, it should be preserved but circumscribed as soon as tranquillity is restored. He advocates a constitution for the new country as soon as the war is over, with Washington as governor general and Franklin as organizer of the legal, judicial, and executive systems.
Finally, as usual, there is the poet who delights simply in telling the Doctor of his admiration, without asking for anything tangible in return. He writes on July 18, his name is St. Suire, he is a pensionary of the King living in Passy, and his poem, unfortunately, seems to have disappeared.
 

  Trés honorable, Trés Illustre, et Trés Gracieux Seigneur.
à Montbeillard le 9.Juillet 1779.

Suplie en très profond respect George-Leopold Besson, domicilié à Montbeillard, et dit, Que feu ferdinand Jérémie Besson, son pére, aprés avoir servi longtems comme bas officier, dans un des Régimens Suisses attaches au service de S. M. T. C., vint se retirer à Montbeillard, ou il est mort, en laissant le trés humble supliant dans un état d’autant plus triste et déplorable, que perclus de la majeure partie de ses membres, allité depuis plus[ieurs] années et sans aucun mouvemens et Sensibilité dés la Ceinture en bas; il se voit privé des ressources qu’il auroit pu trouver dans le travail, pour se procurer les moyens de subsister dont il est absolument destitués.

Dans lintention d’alleger ses maux, il prit la liberté de faire parvenir [il] y à quelques années, sa trés humble requete à M. Le Comte de st. Germain, alors Ministre au Departement de la Guerre et une seconde requête à S. A. M. Le Prince de Montbarrey, actuellement Ministre au même Département, apres y avoir été renvoyé premierement par M. Turgot, en second lieu par M. De Malesherbes, et dernierement par M. Necker, Directeur Général des finances Du Roi, pour qu’il plut aux Ministres de la Guerre, cidessus nommés, lui accorder quelqu’assistance dans l’etat malheureux ou il se rencontre, comme il le justifie par la Lettre jointe de M. Necker; il ose joindre aussi la copie du Certificat de son Médecin pour faire conter de son etat de maladie, et un Lettre en original de M. Le Garde des Sceaux.
Mais jusqu’a present ses requêtes n’ayant point produit les effets qu’il osoit s’en promettre, il vient trés humblement vous supplier, Monseigneur, de lui accorder Votre Protection, vivement persuadé, que si Vous daignés appuïer sa Demande auprés de Monseigneur Le Prince de Montbarrey, elle lui sera aussitôt accordée.
Il ose se flatter que vous lui ferés d’autant plûtot cette Grace, qu’il est connu d’un chacun que Votre Grandeur se plait â faire des heureux.
Le trés humble supliant se voit par une suite de cette déplorable maladie dans l’impossibilité de travailler pour gagner sa vie, celle de sa femme et de ses enfans, et se voyant aussi sans appui et sans protecteur dans le triste et pitoyable etat ou il se trouve réduit, ce qui fait qu’il vient, très humblement, implorer la Clémence de Votre Excellence.
Il a trop bonne opinion de Votre Pieté, pour douter de la Grace qu’il ose Vous demander; Encore qu’il n’a point l’honneur d’etre connu de Votre Excellence, l’estime que tout le monde fait de sa Générosité, lui à donné la hardiesse de la suplier trés humblement comme il fait de lui accorder Votre Protection.
Jusques-ici, Monseigneur, Les ressources que le trés humble supliant à eus pour vivre avec sa femme et ses enfans proviennent, de la commisération, que son état malheureux à excitée, chez differentes Personnes de cette Ville; mais comme [ces?] mêmes ressources ne sont pas toujours égales, et qu’il éprouve journellement qu’elles diminuent, au point qu’à p[eine?] peut il vivre avec le peu qu’il reçoit actuellement, il à osé, Monseigneur, espérer que Votre Excellence, informée de son triste sort, et qu’il est fils d’un pére qui â longtems servi dans les Troupes au service de S. M. T. C., voudroit bien par un Principe de Charité; contr[ibuer] pour quelque chose â son entretient â son soulagement, et â celui de sa triste et malheureuse famille; entretient [que] le genre de sa maladie, l’empêche absolument de procurer. Il ose donc se flatter aussi, Monseigneur, que Votre Excellence, touchee de compassion à la vue de son etat triste, daignera assister le trés humble supliant de ses charités; celui-ci l’assurant trés respectueusement des ardentes prieres qu’il fait â Dieu, et qu’il fera jusques a sa mort, pour sa prospérité, et celle de son Auguste Famille. Il fait aussi journellement des voeux sincéres au Tout puissant pour la prospérité des Armes de S. M. T. C., et celles des Treizes Etats Unis, ainsi que pour la Gloire et la Durée du Règne du Meilleur des Rois. Le trés humble supliant ose s’assurer de n’etre point éconduit en sa demande, parce qu’il sait que Vous étes extrêmement bon, et que Votre Excellence prend un singulier plaisir à obliger un chacun, il en conservera éternellement la mémoire dans son coeur, se sera une Grace spéciale.
George Leopold Besson

A Son Excellence Monseigneur Le Docteur Franklin Ministre et Ambassadeur Plénipotentiaire Des Treizes Etats-Unis De L’Amérique Septentrionale, Auprés de sa Majeste Trés-Chrétienne, Le Trés Auguste et Trés Vertueux Roi De France et De Navarre, &c. &c: &c:

 
Notation: Berdot fils à Montbeillard 6 aout 1779. Besson, George Leopold
